DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

-- Please amend line 1 of claim 1 as follows: --
Claim 1 (Currently Amended)   An [[A]]apparatus for a camera system comprising:


-- Please amend line 1 of claim 11 as follows: --

Claim 11 (Currently Amended)   An [[A]]apparatus for a camera system comprising:



Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 10 is the prior art made of record neither shows or discloses the claim language found in claim 1, for an apparatus for a camera system comprising:
a ball;
a housing having an opening adapted to receive a portion of the ball which extends within the opening into the interior of the housing and wherein the ball and the housing are mechanically coupled to each other to enable the housing and ball to be rotated and tilted with respect to each other; and
a clamping mechanism located within the housing coupled between the ball and an interior wall of the housing for selectively blocking or unblocking movement between the housing and the ball.

Most notably, for an apparatus for a camera system, further comprising:
a push button mechanism coupled to the clamping mechanism, operable with a single finger, to selectively activate the clamping mechanism with a single finger to restrict and prevent movement between the ball and the housing and to selectively activate the clamping mechanism with a single finger to release the ball relative to the housing and enable movement between the ball and the housing,
in combination with all of the other claim limitations presented, in total.
The primary reason for allowance of claims 11 - 19 is the prior art made of record neither shows or discloses the claim language found in claim 11, for an apparatus for a camera system comprising: 
a ball; and
a housing mounted about the ball and coupled thereto to enable the housing and ball to be rotated and tilted with respect to each other.

Most notably, for an apparatus for a camera system, further comprising: 
a clamping mechanism, located within the housing, coupled between the ball and the housing for selectively blocking or unblocking movement between the housing and the ball; where the clamping mechanism includes a lock and unlock mechanism including a gearing mechanism which can be selectively activated with a single finger to restrict and prevent movement between the ball and the housing and which can be selectively activated with a single finger to release the ball relative to the housing and enable movement between the ball and the housing,
in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claim 20 is the prior art made of record neither shows or discloses the claim language found in claim 20, for a mount for a camera system comprising:
a swivel ball; and
a housing for the swivel ball having an opening adapted to receive a portion of the swivel ball and for enabling movement between the swivel ball and the housing.

Most notably, for a mount for a camera system, further comprising:
a clamping mechanism coupled between the swivel ball and the housing for selectively locking or unlocking the swivel ball relative to the housing; where the clamping mechanism includes: (a) a gearing arrangement and also includes a lock button coupled to the gearing arrangement which can be selectively depressed with a finger to activate the gear arrangement to prevent movement between the swivel ball and the housing; and (b) an unlock button coupled to the gearing arrangement which can be selectively depressed with a single finger to activate the gear arrangement to release the swivel ball relative to the housing and enable movement between the swivel ball and the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040.  The examiner can normally be reached on 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF